Citation Nr: 1813379	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-19 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for Eustachian tube dysfunction, claimed as secondary to tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from January 1974 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for Eustachian tube dysfunction, which he claims is related to his service-connected tinnitus.  With his August 2010 claim, he submitted records from F.A.M., MD, showing a diagnosis of Eustachian tube dysfunction.  Dr. M. did not discuss the etiology of this diagnosis.

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In March 2011, the AOJ requested a VA examination.  It specified that records from Dr. M. included a diagnosis of Eustachian tube dysfunction.  On VA ear disease examination in April 2011, the examiner indicated that she did not locate records from Dr. M. in the claims file.  She concluded that there was no evidence supportive of a diagnosis of Eustachian tube dysfunction.  It is not clear whether evidence showing such a diagnosis would have influenced the examiner's conclusions.  As the examiner did not have all relevant evidence pertaining to the Veteran's claimed Eustachian tube dysfunction, the examination report is not adequate for the purpose of deciding the Veteran's claim, and an additional examination must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine nature and etiology of his claimed Eustachian tube dysfunction.  The claims file must be reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.

All indicated tests should be accomplished.  

Following review of the record and examination of the Veteran, the examiner should provide an opinion with respect to whether it is at least as likely as not (50 percent or more probability) that the Veteran's claimed Eustachian tube dysfunction was caused or aggravated by his service-connected tinnitus.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

Review of the entire record is required; however, the examiner is asked to specifically address records from Dr. M. showing a diagnosis of Eustachian tube dysfunction, as well as a February 2012 VA otolaryngology record showing such diagnosis.  

2.  Review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

3.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




